Opinion filed April 9, 2009












 








 




Opinion filed April 9, 2009
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                   __________
 
                                                          No. 11-08-00291-CV
                                                       ________
 
   ZOLTEK
CORPORATION AND ZOLTEK PROPERTIES, INC., Appellants
 
                                                             V.
 
               LAUREN
ENGINEERS & CONTRACTORS, INC., Appellee
 

 
                                         On
Appeal from the 350th District Court
 
                                                          Taylor
County, Texas
 
                                                  Trial
Court Cause No. 07728-D
 

 
                                             M
E M O R A N D U M   O P I N I O N
The parties have filed in this court a joint
motion to dismiss this appeal.  The
motion is granted, and the appeal is dismissed.
 
PER CURIAM
 
April 9, 2009
Panel
consists of: Wright, C.J.,
McCall, J., and Strange, J.